Citation Nr: 0517269	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for gout, to include as 
due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure. 

3.  Entitlement to service connection for kidney disability, 
to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.  Service in Vietnam is indicated by the evidence of 
record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).

The veteran requested a video conference hearing in his 
substantive appeal 
(VA Form 9) filed in February 2004; however, he withdrew his 
hearing request in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

For reasons stated immediately below, the Board finds that 
further development is required.

Reasons for remand

VA medical records

In his service connection claim (VA Form 21-526) filed in 
July 2001, the veteran reported receiving treatment for his 
disabilities at the VA Medical Center in Louisville, Kentucky 
from 1985 to present.  The Board notes that the only records 
from the Louisville VAMC associated with the claims file are 
dated from January 2001 to June 2002.  An attempt should be 
made to get all records from the VAMC.  

In this regard, the Board does not subscribe to the position 
taken by the RO, as expressed in the August 2002 rating 
decision, that VAMC records dating back to 1985 are not 
necessary since they will not represent treatment from 
separation from service in April 1972.  Such records may 
possibly include medical nexus opinions, contain information 
pertaining to continuity of symptomatology, or otherwise have 
an impact on the adjudication of the veteran's claims.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  All VAMC records should be obtained.  
 
VA medical opinion 

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Here, private treatment records reflect diagnoses for 
essential hypertension and chronic renal failure.  The record 
also notes a positive history for gout.  Element (1) has 
therefore arguably been met as to all three claimed 
disabilities.  As noted in the Introduction, the evidence 
shows that the veteran's active duty included service in 
Vietnam.  With respect to Hickson element (2), exposure to 
herbicides in Vietnam is presumed. See 38 C.F.R. § 
3.307(a)(6)(iii) (2003)  

The veteran has not been afforded a VA examination to 
determine whether the claimed disabilities are related to his 
period of active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) [veteran not precluded from presenting proof 
of direct service connection even though his disability is 
not among statutorily enumerated conditions presumed to be 
service connection, since presumption not sole method for 
showing causation].  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2003) [VA must assist veteran by obtaining 
nexus opinion where evidence of a current disability and an 
association between that disability and active service are 
shown].  The Board is accordingly of the opinion that its 
duty to assist warrants further development of these claims, 
in the form of a nexus opinion.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain all records 
pertaining to the veteran from the 
Louisville VAMC.  Any such records so 
obtained should be associated with the 
claims file.

2.  The veteran's claims folder then 
should reviewed by a physician.  The 
examiner should also an opinion as to 
whether any of the claimed disabilities 
(gout, hypertension, and kidney 
disability) are as likely as not related 
to the veteran's military service, to 
include but not necessarily limited to 
his presumed exposure to herbicides in 
Vietnam.  If the examiner determines that 
physical examination and/or diagnostic 
testing of the veteran is necessary to 
determine whether the claimed 
disabilities exist or to determine 
etiology, such should be scheduled.  A 
report should be associated with the 
veteran's VA claims folder.

3.  After undertaking any additional 
development that it deems appropriate, 
VBA should readjudicate the issues on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided the 
SSOC, and an appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




